Per Curiam.

An exception taken to an instruction is made the basis of this appeal.
The exception was duly taken and suffices to raise the question presented.
The vital issue was as to an employment; upon it the evidence was conflicting and very close. In answer to an inquiry made by the jury after it had retired, the court misinformed it as to the evidence, and as it cannot'he said that the misinformation did not prejudice the defendant, the judgment is reversed and a new trial ordered, with costs to appellant to abide the event.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.